          Case 1:17-cr-00592-JMF Document 35 Filed 04/23/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    April 23, 2019

BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Samil Ovalle, S2 17 Cr. 592 (JMF)

Dear Judge Furman:

        The defendant in this case, Samil Ovalle, is scheduled to be sentenced on May 14, 2019,
having pleaded guilty to conspiracy to commit Hobbs Act robbery, in violation of Title 18, United
States Code, Section 1951. The Government submits this letter in advance of the sentencing. For
the reasons explained below, the Government submits that a sentence within the United States
Sentencing Guidelines range of 57 to 71 months’ imprisonment is warranted in this case.

   I.         Offense Conduct and Procedural History

        On September 17, 2018, Ovalle was arrested after having been indicted on charges of
Hobbs Act conspiracy and attempted Hobbs Act robbery, in connection with Ovalle’s participation
in a robbery crew that robbed people suspected of transporting drugs or drug proceeds.

        The robbery crew’s modus operandi was as follows. A member of the crew would receive
information that a car was transporting either narcotics or narcotics proceeds. The crew would
then follow that car, and using a light package that resembled lights on a police car, they would
pull the target’s vehicle over. Members of the crew, wearing fake law enforcement badges, would
approach the target’s car and direct the occupants to exit the vehicle. Members of the crew would
then drive off with the target’s vehicle. They would then try to access any hidden compartments
in the car and split the proceeds – either narcotics or proceeds – among the members of the crew.

        On January 7, 2019, Ovalle pleaded guilty pursuant to a plea agreement to a one-count
Superseding Information charging him with participating in a Hobbs Act conspiracy. As part of
that agreement, Ovalle admitted to participating in six robberies between December 2015 and July
2018. Ovalle further admitted that he made approximately $50,000 due to his membership in the
conspiracy, and that the robberies in which he participated resulted in a gain of between $95,000
to $500,000.
          Case 1:17-cr-00592-JMF Document 35 Filed 04/23/19 Page 2 of 2
Hon. Jesse M. Furman
April 23, 2019
Page 2 of 2

       The parties agree that the Stipulated Guidelines Range is 57 to 71 months’ imprisonment,
based on an Offence Level of 25 and a Criminal History Category of I.

   II.     Discussion

        A sentence within the Stipulated Guidelines Range of 57 to 71 months’ imprisonment
would be sufficient, but not greater than necessary, to address the legitimate purposes of
sentencing. The factors in 18 U.S.C. § 3553(a) applicable here include the nature and
circumstances of the offense, the need for the sentence imposed to promote respect for the law and
provide just punishment for the offense, and the need to provide deterrence to the defendant and
others similarly situated. See 18 U.S.C. § 3553(a)(1), (2)(A)-(B).

        While this is the defendant’s first conviction, the conduct was quite serious. The defendant
and others participated in several, sophisticated robberies of drug dealers by impersonating law
enforcement officers. Although there is no evidence that any member of the crew was armed
during these robberies, the potential for violence was high given that, the targets were drug dealers
transporting drugs and/or cash. Moreover, the defendant wore clothing and shields pretending to
be law enforcement when committing these robberies. These actions could create safety issues for
legitimate law enforcement officers because drug dealers may not follow directions from law
enforcement in the future if they believe that those officers are not actual officers.

       A sentence within the Stipulated Guidelines range is also necessary to afford adequate
deterrence to the defendant and others who are similarly situated. Deterrence is particularly
important here. This is far more than an isolated mistake. The defendant engaged in multiple
robberies over a long period of time. A significant term of incarceration is necessary to deter the
defendant from engaging in this activity as well as to deter others, who may try to copy the
defendant’s method of impersonating officers to rob drug dealers.

   III.    Conclusion

        For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence within the Guidelines range of 57 to 71 months’ imprisonment.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                  by: /s
                                                     Michael D. Longyear
                                                     Jacob Warren
                                                     Assistant United States Attorneys
                                                     (212) 637-2223 / 2264

cc: Christopher Madiou, Esq. (by ECF)
